 

Exhibit 10.5

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Agreement”) is made and entered
into as of the 5th day of July, 2016, by and between DURHAM ROYAL CENTER, LLC, a
Delaware limited liability company (“Landlord”) and NOVAN, INC., a Delaware
corporation (“Tenant”).

STATEMENT OF PURPOSE

WHEREAS, Landlord’s predecessor in title and Tenant entered into a Lease
Agreement dated as of December 21, 2010 as amended by that First Amendment to
Lease Agreement dated August 27, 2013, and as amended by that Second Amendment
to Lease Agreement (the “Second Amendment”) dated August 27, 2015 (collectively,
the “Lease”) for certain premises containing approximately nineteen thousand
three hundred sixty-seven (19,367) rentable square feet of space located at
Suite 470 in the building known as Royal Center I and Suite 200 in the building
known as Royal Center II both of which are located at 4222 Emperor Boulevard,
Durham, North Carolina, as more particularly described in the Lease (the
“Premises”). The Premises consists of Suite 470 of containing 12,147 rentable
square feet (“Suite 470”) and Suite 200 containing 7,220 rentable square feet
(“Suite 200”).

WHEREAS, Landlord and Tenant previously entered into the Second Amendment to
terminate the term of lease for both Suite 470 and Suite 200 earlier than as
stated in the Lease;

WHEREAS, Landlord and Tenant now desire to revise the termination dates for
Suite 470 and Suite 200 as stated herein and to otherwise amend the Lease as
hereinafter provided.

NOW, THEREFORE, in consideration of the statement of purpose, the mutual
covenants contained herein and other valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1. Termination of Lease. (a) Notwithstanding anything contained in the Second
Amendment, Landlord and Tenant hereby agree that Tenant’s lease of Suite 470
shall continue until December 31, 2016 (the “Suite 470 Termination Date”). On
the Suite 470 Termination Date, Tenant shall surrender Suite 470 to Landlord in
the condition described in Section 1 of the Second Amendment. Tenant shall pay
Minimum Rent for Suite 470 in accordance with Section 2 below.

(b) Notwithstanding anything contained in the Second Amendment, Landlord and
Tenant hereby agree that Tenant’s lease of Suite 200 shall continue until
October 31, 2016 (the “Suite 200 Termination Date”). On the Suite 200
Termination Date Tenant, shall surrender Suite 200 to Landlord in the condition
described in Section 1 of the Second Amendment. Tenant shall pay Minimum Rent
for Suite 200 in accordance with Section 2 below.

2. Minimum Rent. Tenant shall pay Minimum Rent for Suite 470 and Suite 200
according to the following schedules and otherwise in the manner provided for in
the Lease:

Suite 470 Minimum Rent

 

 

Minimum Rental per

Monthly

Period

rentable square foot (yearly)

Minimum Rental

09/01/2016 – 12/31/2016

$17.06

$17,268.99

 

RA-3181734 v4

--------------------------------------------------------------------------------

 

Suite 200 Minimum Rent

 

 

Minimum Rental per

Monthly

Period

rentable square foot (yearly)

Minimum Rental

09/01/2016 – 10/31/2016

$13.47

$8,104.45

3. Tenant’s Share of Expenses. Tenant shall continue to pay Tenant’s
Proportionate Share of the Operating Expenses for the Premises in accordance
with the Lease including any reconciliation after the applicable termination
date for each suite.

4. Representations and Warranties of Tenant. Tenant owns the entire leasehold
interest granted by the Lease and has not assigned its leasehold interest,
subleased the Premises nor granted a security interest in its leasehold interest
that is the subject of the Lease and Tenant certifies that there are no tenants
or other persons or entities having a right to possession of the Premises or any
portion thereof after Tenant vacates the Premises. On or before the Termination
Date, if applicable, Tenant shall satisfy, or obtain releases of, all
outstanding liens or financing statements encumbering Tenant’s leasehold
interest in the Premises.

5. Broker. Notwithstanding anything contained herein to the contrary, in no
event shall any broker receive any compensation or commission relative to this
Agreement.

6. Expenses. In the event that Tenant defaults under any of its obligations set
forth above, Landlord shall be entitled to employ all rights and remedies
available to it for enforcement of such obligations, and Tenant shall be
responsible for paying any and all costs and expenses of the Landlord, including
reasonable attorneys’ fees in enforcing the obligations of Tenant hereunder.

7. Benefits and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original hereof, and all of which shall be
considered one and the same instrument.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed pursuant to authority duly given as of the day and year first above
written.

 

 

“LANDLORD”

 

 

 

DURHAM ROYAL CENTER, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Jamison N. Peschel

 

 

 

 

Its:

Authorized Signatory

 

 

 

 

Date:

7-07-16

 

 

“TENANT”

 

 

 

NOVAN, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Jeff N. Hunter

 

 

 

 

Its:

Jeff N. Hunter/Corporate Secretary

 

 

 

 

Date:

7-5-16

 